 1

 2

 3

 4

 5

 6

 7                                                                           JS-6
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    FARIBA KERMANSHAHI,
                                                    Case No. CV 20-01466 FMO (RAOx)
12                        Petitioner,
13          v.                                      ORDER REMANDING ACTION
                                                    AND DENYING REQUEST TO
14    MICHAEL JAME ADDINEH,                         PROCEED IN FORMA PAUPERIS
15                        Respondent.
16

17

18
                                               I.

19
                                FACTUAL BACKGROUND

20
            Petitioner Fariba Kermanshahi (“Petitioner”) filed a Petition for Dissolution of

21
     Marriage in Los Angeles County Superior Court on August 16, 2017. Notice of

22
     Removal (“Removal”) and Attached Petition (“Pet.”), Dkt. No. 1. Petitioner requests

23
     dissolution of her marriage with Respondent Michael Jame Addineh (“Respondent”).

24
     Pet. at 1. Respondent filed a Notice of Removal on February 13, 2020 invoking this

25
     Court’s diversity jurisdiction. Removal at 1-9; see Dkt. No. 1-1 at 1. Respondent

26
     also filed a request to proceed in forma pauperis. Dkt. No. 3.

27
     ///

28
     ////
 1                                              II.
 2                                       DISCUSSION
 3         Federal courts are courts of limited jurisdiction, having subject matter
 4   jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
 5   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.
 6   2d 391 (1994). It is this Court’s duty always to examine its own subject matter
 7   jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.
 8   Ed. 2d 1097 (2006), and the Court may remand a case summarily if there is an
 9   obvious jurisdictional issue. Cf. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336
10   F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an opportunity
11   to respond when a court contemplates dismissing a claim on the merits, it is not so
12   when the dismissal is for lack of subject matter jurisdiction.” (citations omitted)). A
13   defendant attempting to remove an action from state to federal court bears the burden
14   of proving that jurisdiction exists. See Scott v. Breeland, 792 F.2d 925, 927 (9th Cir.
15   1986). Further, a “strong presumption” against removal jurisdiction exists. See Gaus
16   v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).
17         Respondent asserts that this Court has subject matter jurisdiction pursuant to
18   Articles I and III of the U.S. Constitution. Removal at 5. Specifically, Respondent
19   asserts jurisdiction under Article III, section 2. Id. Article I of the U.S. Constitution
20   establishes and sets forth the powers of Congress. Article III, section 2 provides, in
21   relevant part, that the judicial power extends to certain cases, including inter alia, all
22   cases arising under the treaties, laws, and Constitution of the United States, and cases
23   between citizens of different states.
24         Additionally, Respondent asserts that venue is proper in the Central District of
25   California due to several constitutional violations including a violation of Article 1,
26   section 4, violations of the First and Fifth Amendment, and a procedural due process
27   violation. Removal at 2-3. Respondent asserts that this Court “has jurisdiction over
28   the Demand for an investigation of outrageous and unethical deceptive practice under
                                                 2
 1   the color of law and depriving Plaintiff of rights as agents and officers cannot violate
 2   rules and place conflicts and dispute when there is no facts to support a claim.” Id.
 3   at 3.
 4           Generally, subject matter jurisdiction is established by either 28 U.S.C.
 5   §§ 1331 or 1332. See Blondeel-Timmerman v. Sunset Bronson Servs., LLC, No. CV
 6   18-9504 PSG (JEMx), 2018 WL 7395156, at *1 (C.D. Cal. Dec. 13, 2018). Section
 7   1331 provides that federal “district courts shall have original jurisdiction of all civil
 8   actions arising under the Constitution, laws, or treaties of the United States.” See
 9   id. § 1331. Section 1332 provides that federal “district courts shall have original
10   jurisdiction of all civil actions where the matter in controversy exceeds the sum or
11   value of $75,000,” and is between “citizens of different States.” Id. § 1332. A
12   defendant may remove to federal court a state court civil action when the federal
13   court has original jurisdiction. See id. § 1441(a).
14           The Court’s review of the Notice of Removal and attached state court
15   documents makes it clear that this Court does not have jurisdiction over the instant
16   matter. First, there does not appear to be subject matter jurisdiction over the instant
17   matter pursuant to 28 U.S.C. § 1331. As discussed above, section 1331 provides that
18   “district courts shall have original jurisdiction of all civil actions arising under the
19   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. Respondent
20   appears to allege that federal question jurisdiction exists as a result of several
21   constitutional violations related to the state court proceeding.           Specifically,
22   Respondent contends that the Petition would infringe upon his Fourth and Fifth
23   Amendment rights because the “subject matter being demanded” are private papers,
24   “i.e. ecclesiastical private indenture.” Removal at 5. He also states that “Respondent
25   has objected and has been slander[ed] by this act of this court.” Id. Additionally,
26   Respondent alleges that the matter is private not public, and that continuation of the
27

28

                                                3
 1   case would be a direct violation of his rights. Id.1 Respondent’s arguments disregard
 2   the long-established well-pleaded complaint rule. The well-pleaded complaint rule
 3   “provides that federal jurisdiction exists only when a federal question is presented on
 4   the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams,
 5   482 U.S. 386, 393, 107 S. Ct. 2425, 2430, 96 L. Ed. 318 (1987). The Court’s review
 6   of the Petition shows that there is no federal question apparent from the face of the
 7   Petition, which appears to be solely a petition for dissolution of marriage. Because
 8   Plaintiff’s Petition does not present a federal question, either on its face or as artfully
 9   pled, the Court lacks jurisdiction under 28 U.S.C. § 1441.
10         Second, Respondent has not adequately met his burden in proving diversity
11   jurisdiction should apply. Section 1332(a) provides, in relevant part, that federal
12   “district courts shall have original jurisdiction of all civil actions where the matter in
13   controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and
14   is between . . . citizens of different states.” 28 U.S.C. § 1332(a). Respondent appears
15   to assert that diversity of citizenship exists because Petitioner and Respondent are
16   dual citizens of the United States and Iran. See Removal at 6-7. However, the civil
17   cover sheet notes that Respondent is a citizen of this state, but the cover sheet and
18   Notice of Removal fail to identify the state citizenship of Plaintiff.2 See Removal at
19   1-8; Dkt. No. 1-1 at 1; see also Kanter v. Warner-Lambert Co., 265 F.3d 853, 858
20   (9th Cir. 2001) (“[F]ailure to specify [party’s] state citizenship was fatal to . . .
21   assertion of diversity jurisdiction.”)
22         Similarly, Respondent has not asserted that the amount in controversy exceeds
23   the sum or value of $75,000. See Removal at 1-8. The Petition places at issue debts
24   and assets, including “700 full Bahar Azadi gold coins” and money from a bank
25
     1
       Respondent states that because the matter is private and not public, this Court is
26   without jurisdiction. Removal at 5. While Respondent references “this court,” it
27   appears that he is attempting to challenge the state court’s jurisdiction. See id.
     2
       On the civil cover sheet, Respondent identifies himself as Plaintiff. See Dkt. No.
28   1-1 at 1.
                                                 4
 1   account. Pet. at 1, 3. However, the Petition does not provide an amount in
 2   controversy, placing the burden on Respondent to “actually prov[e]” that the amount
 3   in controversy is satisfied. See Gaus, 980 F.2d at 566-67. Respondent has offered
 4   no facts showing that the amount in controversy exceeds $75,000. See Removal at
 5   1-8.
 6          Moreover, even if Respondent had made an adequate showing that the amount
 7   in controversy exceeds $75,000, the Court would still lack jurisdiction pursuant to
 8   the domestic relations exception to diversity jurisdiction. The domestic relations
 9   exception “divests the federal courts of power to issue divorce, alimony, and child
10   custody decrees.” Ankenbrandt v. Richards, 504 U.S. 689, 693-95, 112 S. Ct. 2206,
11   119 L. Ed. 2d 468 (1992). The underlying case here is a petition for dissolution of
12   marriage, which appears to fall squarely within the domestic relations exception for
13   suits requesting issuance of divorce decrees. Harper v. Farkas, No. CV 18-10436
14   DDP AGR, 2019 WL 95132, at *6 (C.D. Cal. Jan. 3, 2019) (“Diversity suits for
15   divorce , alimony or child custody decrees fall outside federal jurisdiction.”).
16          Finally, the Court finds that removal is untimely.           Under 28 U.S.C.
17   § 1446(b)(1), “[t]he notice of removal of a civil action or proceeding shall be filed
18   within 30 days after the receipt by the defendant, through service or otherwise, of a
19   copy of the initial pleading setting forth the claim for relief upon which such action
20   or proceeding is based.” Here, Respondent does not allege that removal is timely.
21   See Removal at 1-8. The Petition was filed more than three years ago on August 16,
22   2017. See Pet. at 1. The Court takes judicial notice of Petitioner’s filing of a proof
23   of service on August 30, 2017 and Respondent’s Response filed on September 18,
24   2017.3 See Rosales-Martinez v. Palmer, 753 F.3d 890, 894 (9th Cir. 2014) (“It is
25   well established that [courts] may take judicial notice of judicial proceedings in other
26
     3
27     Case Information for Case No. 17STFL03457, Superior Court of County of Los
     Angeles, http://www.lacourt.org/casesummary/ui/index.aspx?casetype=civil, then
28   search 17STFL03457.
                                                5
 1   courts.”). Accordingly, Respondent’s Notice of Removal is untimely. See Deutsche
 2   Bank Nat. Tr. Co. v. Hixon, No. CV 10-06491 DMG, 2010 WL 3911554, at *1 (C.D.
 3   Cal. Oct. 5, 2010) (finding defendant’s filing of a demurrer to the complaint meant
 4   that defendant had received a copy of the complaint).       Thus, the Court lacks
 5   jurisdiction.
 6         For the reasons set forth above, Respondent has not met his burden of proving
 7   that removal is proper.
 8                                          III.
 9                                    CONCLUSION
10         Accordingly, IT IS ORDERED that this case is REMANDED to the Superior
11   Court of California, County of Los Angeles, forthwith.
12         IT IS FURTHER ORDERED that Respondent’s request to proceed in forma
13   pauperis is DENIED as moot.
14         IT IS SO ORDERED.
15

16   DATED: February 24, 2020
                                           ______________/s/__________________________
17
                                           FERNANDO M. OLGUIN
18                                         UNITED STATES DISTRICT JUDGE
19   Presented by:
20
     ________________________________________
21   ROZELLA A. OLIVER
22
     UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28

                                             6
